Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Feng Shan on 4/1/2021.

The application has been amended as follows: 
1. (Currently Amended)	A preparation method of modified bismaleimide resin, characterized in comprising the following steps:
(1) by mole, mixing 100 parts of 2,5-furandicarboxylic acid, 150 to 250 parts of thionyl chloride and a catalytic amount of N,N-dimethylformamide and stirring to react at a temperature of 70 to 80 °C for 3 to 5h, naturally cooling to room temperature, removing unreacted thionyl chloride by vacuum distillation, after drying to obtain 2,5-furodicarboxylic acid chloride; 
 (2) by mole, dissolving 190 to 210 parts of eugenol and 240 to 300 parts of tertiary amine in 3120 to 7800 parts of dichloromethane to obtain an eugenol solution A; at a temperature of -5 to 0 °C, under stirring, dissolving 100 parts of 2,5-furodicarboxylic acid chloride in 3120 to 7800 parts of dichloromethane to obtain a solution B, then adding the solution B dropwise in said eugenol solution A, after completion of dropwise addition, heating [[the]] a resulting reaction solution slowly to the temperature of 20 to 30°C, and continuing reacting for 2 to 4h; and then removing 
(3) by mole, at 20 to 30 °C, mixing 1 part of bismaleimide with 0.55 to 1.20 parts of bis(4-allyl-2-methoxyphenyl)furan-2,5-dicarboxylate, stirring at the temperature of 130 to 145 °C to get a transparent liquid, then after curing and post-treatment to obtain [[a]] the modified bismaleimide resin.

2. (Currently Amended)	The preparation method of modified bismaleimide resin according to claim 1, wherein said tertiary amine is 

3. (Currently Amended)	The preparation method of modified bismaleimide resin according to claim 1, wherein said bismaleimide is 

4. (Original) The modified bismaleimide resin obtained by the preparation method according to claim 1.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and dependent claims 2-4 drawn to a method of making modified bismaleimide resin from furan dicarboxylic acid. The method includes a step of obtaining furodicarboxylic acid chloride following condensation with eugenol and tertiary amine obtaining bismaleimide resin. 

Regarding the first step, Takeda (JP 2009298753) teaches a method of 2,5 furan dicarboxylic acid chloride synthesis by reaction of 21 mmol  of 2,5 furan dicarboxylic acid with 46 mmol of thionyl 
Thus, the only difference between Takeda’s and Applicant’s methods is amount of DMF. Applicant applies only catalytic amount of the reagent above, while Takeda uses it as a reaction media. 

However, search for prior art does not reveal any references covering a second step of the Applicant’s procedure.
The closest prior art is represented by the following references.
Shibata et al (Bio-based thermosetting bismaleimide resins using eugenol, Reactive and difunctional polymers, 73(2013), 1086-1095) teaches a polymerization of eugenol novolac (EGN) and bismaleimidediphenylmethane (BMI).
 The reference discloses that Bieugenol (BEG) and eugenol novolac (EGN) were synthesized by the oxidative coupling reaction of eugenol (EG) and the addition–condensation reaction of EG with formaldehyde, respectively. The EG, BEG or EGN react with bismaleimidediphenylmethane (BMI) at 180°C and then compression-molded at finally 250°C for 6 h to produce cured EG/BMI (EB), BEG/BMI (BB) and EGN/BMI(NB) resins with eugenol/maleimide unit ratios of 1/1, 1/2 and 1/3. 

CN2010101833175 (cited in IDS) teaches a method for preparing a modified bismaleimide resin comprising the steps of heating ethynyl aniline with bismaleimide amine monomers at 80-120 ℃ (see Claim 1). 

Yutaka et al (US 20140005353) teaches a synthesis of polyamide compound containing a plant-derived component, which includes two steps. 
First, 2.5-furandicarboxylic acid (FDCA) reacts with thionyl chloride obtaining 2,5-furodicarboxylic acid chloride. On the second stage ethylene diamine or 1,3-trimethylenediamine reacts with 2,5-furodicarboxylic acid chloride obtaining furane-based polyamide (see Example 1 at 0077).

However, the references above fail to teach a synthesis of maleimide resin using eugenol and furan dicarboxylic acid. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765